IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-31034
                       USDC No. CA-94-2556
                        __________________

ROBERT E. LOVE,

                                       Plaintiff-Appellant,

versus

RICHARD L. STALDER ET AL.,

                                       Defendants-Appellees.

                       - - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                       - - - - - - - - - - -
                         December 19, 1995
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Robert E. Love moves this Court for leave to proceed in

forma pauperis (IFP) on appeal.   He has failed to present a

nonfrivolous appellate issue regarding why he failed to make a

good-faith effort to exhaust prison administrative remedies.

     Because Love's motion for IFP presents no issue of arguable

merit and is thus frivolous, IFP is DENIED.   Because the appeal

is frivolous, it is DISMISSED.    See 5th Cir. R. 42.2.

     IFP DENIED; APPEAL DISMISSED.




     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.